     Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 1 of 54




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------- x
                                  :
UNITED STATES OF AMERICA          :
                                  :
           - v. -                 :               19 Cr. 366 (LGS)
                                  :
STEPHEN M. CALK,                  :
                                  :
           Defendant.             :
                                  :
--------------------------------- x




                     JOINT REQUESTS TO CHARGE
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 2 of 54




                                       INTRODUCTION

       The parties respectfully submit these joint requests to charge. Text below without edits

reflects language proposed by the government without objection by the defense. Where the

parties disagree, the Government’s position is indicated in blue and the defendant’s position is

indicated in red.

       The parties respectfully reserve the right to submit additional or modified requests and to

make supplemental arguments in support of their requests at or near the close of evidence.




                                                2
            Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 3 of 54




                                                    TABLE OF CONTENTS

                                                                                                                                          Page

INTRODUCTORY INSTRUCTIONS ........................................................................................... 5
  Role of the Court ......................................................................................................................... 5
  Role of the Jury ........................................................................................................................... 6
  Statements of Counsel and Court Not Evidence; Jury’s Recollection Controls ........................ 7
  Improper Considerations ............................................................................................................. 8
  All Parties Are Equal Before the Law ......................................................................................... 9
  The Indictment .......................................................................................................................... 10
  Presumption of Innocence and Burden of Proof ....................................................................... 11
  Reasonable Doubt ..................................................................................................................... 12
GENERAL INSTRUCTIONS ...................................................................................................... 14
  Direct and Circumstantial Evidence .......................................................................................... 14
  Inferences .................................................................................................................................. 15
  Credibility of Witnesses ............................................................................................................ 17
  Witness Credibility – Prior Perjury [if applicable] ................................................................... 19
  Impeachment by Prior Inconsistent Statement [if applicable] .................................................. 20
  Defendant’s Right Not to Testify [if requested by defense] ..................................................... 22
  Defendant’s Testimony [if applicable] ...................................................................................... 23
  Law Enforcement Witnesses [and Government Officials, if applicable].................................. 24
  Video Testimony [if applicable] ............................................................................................ 25
  Witnesses Testifying Pursuant to Grant of Immunity [if applicable] ...................................... 26
  Persons Not on Trial .................................................................................................................. 27
  Uncalled Witnesses Equally Available [if applicable] .......................................................... 28
  Preparation of Witnesses ........................................................................................................... 29
  Investigative Techniques [if applicable] ................................................................................... 30
  Use of Electronic Communications........................................................................................... 31
  Expert Witnesses [if applicable] ............................................................................................... 32
  Stipulations ................................................................................................................................ 33
  Summary Exhibits [if applicable] ............................................................................................. 34
  Excerpts and Redactions [if applicable] .................................................................................... 35
CHARGE ...................................................................................................................................... 36
  Summary of the Indictment ....................................................................................................... 36
Count One: Financial Institution Bribery
(Element #1 – Defendant Was a Financial Institution Officer) .................................................... 37
Count One: Financial Institution Bribery
(Element #2 – Solicitation or Acceptance of Something of Value).............................................. 38
Count One: Financial Institution Bribery
(Element #3 – Corrupt Intent to Be Influenced) ........................................................................... 39
Count One: Financial Institution Bribery
(Element #4 –Value Greater Than $1,000) ................................................................................... 42
OTHER INSTRUCTIONS ........................................................................................................... 43
  Good Faith a Complete Defense ............................................................................................. 43
  Dual Intent No Defense [if applicable] .................................................................................. 44
  Conscious Avoidance [if applicable] ...................................................................................... 45

                                                                        3
            Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 4 of 54




 Venue ........................................................................................................................................ 47
 Variance in Dates and Times .................................................................................................... 49
 Punishment ................................................................................................................................ 50
 Juror Note-Taking ..................................................................................................................... 51
CONCLUDING REMARKS ........................................................................................................ 52




                                                                        4
         Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 5 of 54




                              INTRODUCTORY INSTRUCTIONS

                                          Role of the Court

       You have now heard all of the evidence in the case, as well as the final arguments of the

lawyers for the parties. My duty at this point is to instruct you as to the law. It is your duty to

accept these instructions of law and apply them to the facts as you determine them.

       On these legal matters, you must take the law as I give it to you. Regardless of any

opinion that you may have as to what the law may be—or ought to be—it would violate your

sworn duty to base a verdict upon any other view of the law than that which I give you. If an

attorney or anyone else at trial has stated a legal principle different from any that I state to you in

my instructions, it is my instructions that you must follow.

       You should not single out any instruction alone stating the law, but you should consider

my instructions as a whole when you retire to deliberate in the jury room. You may take a copy

of these instructions with you into the jury room.




                                                   5
             Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 6 of 54




                                          Role of the Jury

        Your role is to pass upon and decide the fact issues that are in the case. You, the

members of the jury, are the sole and exclusive judges of the facts. You pass upon the weight of

the evidence or lack of evidence; you determine the credibility of the witnesses; you resolve such

conflicts as there may be in the testimony; and you draw whatever reasonable inferences you

decide to draw solely based on the evidence and from the facts as you have determined them.

        The evidence before you consists of the answers given by witnesses and the exhibits and

stipulations that were received into evidence. In determining the facts, you must rely upon your

own recollection of the evidence. I will instruct you at the end of these charges about your

ability to request to have testimony read back and your access to other evidence admitted during

the trial.




                                                 6
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 7 of 54




                         Statements of Counsel and Court Not Evidence;
                                  Jury’s Recollection Controls

       What the lawyers have said in their opening statements, in their objections, and in their

questions, and what they may say in their closing arguments, is not evidence. You should bear in

mind that a question put to a witness is not evidence. It is the question coupled with the answer

that constitutes evidence.

       In addition, what I say is not evidence. If I have sustained an objection to a question or

stricken testimony, any stricken answers given by a witness are not part of the evidence in this

case, and you may not consider them.

       You should draw no inference or conclusion for or against any party because of lawyers’

objections. Bear in mind that counsel have not only the right but the duty to make legal

objections when they think that such objections are appropriate.

       Also, do not draw any inferences from any of my rulings. The rulings I have made

during trial are not any indication of my views of what your verdict should be. You should draw

no inference or conclusion of any kind, favorable or unfavorable, with respect to any witness or

any party in the case, because of any comment, question, ruling, or instruction of mine.




                                                7
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 8 of 54




                                     Improper Considerations

       Your verdict must be based solely upon the evidence or the lack of evidence. It would be

improper for you to consider any personal feelings you may have about the defendant’s race,

ethnicity, national origin, nationality, age, or any other such factor. It also would be improper

for you to allow any feelings you might have about the nature of the crimes charged to interfere

with your decision-making process.

       I remind you that before each of you was accepted and sworn to act as a juror, you were

asked questions concerning competency, qualifications, fairness, and freedom from prejudice

and bias. On the faith of those answers, you were accepted as jurors by the parties. Therefore,

those answers are as binding on each of you now as they were then, and should remain so, until

the jury is discharged from consideration of this case.




                                                 8
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 9 of 54




                              All Parties Are Equal Before the Law

       In reaching your verdict you must remember that all parties stand equal before a jury in

the courts of the United States. You should give no weight whatsoever to the fact that this

prosecution is brought in the name of the United States of America. The Government is entitled

to no greater consideration than that given to any other party to litigation. By the same token,

although it bears the burden of proof beyond a reasonable doubt, the Government is entitled

to no less consideration.




                                                 9
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 10 of 54




                                          The Indictment

       The defendant, STEPHEN CALK, has been formally charged in what is called an

“Indictment.”

       An Indictment is simply an accusation. It is no more than the means by which a criminal

case is started and a statement of the charges made against the defendant. It is not evidence. It is

not proof of a defendant’s guilt. You are to give no weight to the fact that an Indictment has

been returned against the defendant.

       The Indictment in this case charges the defendant in one count. I will not read the entire

Indictment to you at this time. You will have a copy of the Indictment with you in the jury

room and will have an opportunity to read it in its entirety.1 Rather, in a moment, I will

summarize the charge in the Indictment and then explain in detail the elements of the crime that

is charged.




1
  The defense objects to providing the jury with the indictment, which in this case is a
lengthy speaking indictment reflecting a one-sided, inaccurate, and highly prejudicial
narrative. See United States v. Esso, 684 F.3d 347, 352 (2d Cir. 2012) (“Indeed, while it is
permissible, as we have noted above, to send the indictment into the jury room, the practice
is hardly mandatory, and not all trial judges follow it, particularly when the indictment
does not merely state the statutory charges against the defendant, but additionally contains
a running narrative of the government’s version of the facts of the case, including detailed
allegations of facts not necessary for the jury to find in order to address the elements of the
charged offenses. In most cases, the judge’s instructions regarding the issues to be
addressed by the jury and the elements of the offenses charged, which may include a
reading of the legally effective portions of the indictment, will more than suffice to apprise
the jury of the charges before them.”). The Government notes that is both permissible and
common in this District to provide the jury with a copy of the indictment for use in the jury
room, and requests that the Court do so in this case.

                                                10
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 11 of 54




                         Presumption of Innocence and Burden of Proof

       The law presumes the defendant to be innocent of all charges against him. He has

pleaded not guilty to the charges in the Indictment. As a result, the burden is on the Government

to prove the defendant’s guilt beyond a reasonable doubt. This burden never shifts to the

defendant. In other words, he does not have to prove his innocence.

       This presumption of innocence that was with the defendant when the trial began remains

with the defendant until such time, if ever, that you, the jury, are unanimously convinced that the

Government has proved the defendant’s guilt beyond a reasonable doubt.

       [If necessary: Even though the defendant has called witnesses in this case, the

presumption of innocence remains with him, and the Government still has the burden of proof

beyond a reasonable doubt.]




                                                11
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 12 of 54




                                           Reasonable Doubt

        The question that naturally arises is: “What is a reasonable doubt?” What does that

phrase mean? The words almost define themselves. A reasonable doubt is a doubt based in

reason and arising out of the evidence in the case, or the lack of evidence. It is a doubt that a

reasonable person has after carefully weighing all of the evidence in the case.

        Proof beyond a reasonable doubt must, therefore, be proof of such a convincing character

that a reasonable person would not hesitate to rely and act upon it in the most important of his or

her own affairs. Reasonable doubt is a doubt that appeals to your reason, your judgment, your

experience, and your common sense.

        Reasonable doubt is not whim or speculation. It is not an excuse to avoid the

performance of an unpleasant duty. Nor is it sympathy for the defendant. “Beyond a reasonable

doubt” does not mean mathematical certainty, or proof beyond all possible doubt. After all, it is

virtually impossible for a person to be absolutely and completely convinced of any

contested fact that by its nature is not subject to mathematical proof and certainty.2 As a

result, the law in a criminal case is that it is sufficient if the guilt of the defendant is established

beyond a reasonable doubt, not beyond all possible doubt.

        Therefore, if after a fair and impartial consideration of all the evidence, you can candidly

and honestly say that you do have an abiding and firm belief that the government has proven the

guilt of the defendant, such a belief as a prudent person would be willing to act upon in the most


2
  The defense objects to this sentence as it is unnecessary and obscures the appropriate
standard. Sand omits this sentence. See Sand, Modern Federal Jury Instructions ¶ 4.01,
Instr. 4-2; see also United States v. Glover, 511 F.3d 340, 343-44 (2d Cir. 2007) (approving
instruction on reasonable doubt that omits this sentence). The Government notes that this
instruction is derived from Supreme Court precedent and has a long history in this Circuit.
See, e.g., United States v. Costello, 221 F.2d 668, 671 (2d Cir. 1955) (Hand, J.) (“the
prosecution must ‘prove every element of the offense beyond a reasonable doubt though
not to a mathematical certainty’”)(quoting Holland v. United States, 348 U.S. 121 (1954)).

                                                   12
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 13 of 54




important matters in the personal affairs of his or her own life, then you have no reasonable

doubt and under such circumstances it is your duty to convict.

       But, by same token, unless you find that the Government has proven beyond a reasonable

doubt each element of the offense with which the defendant is charged, you must find the

defendant not guilty of that offense. Thus, if after a fair and impartial consideration of all the

evidence, you can candidly and honestly say that you are not satisfied with the guilt of the

defendant, that you do not have an abiding and firm belief that the government has proven the

defendant’s guilt, in other words, if you have such a doubt as would reasonably cause a prudent

person to hesitate in acting in matters of the most importance in his or her own life, then you

have a reasonable doubt and in that circumstance it is your duty to acquit.
.




                                                 13
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 14 of 54




                                 GENERAL INSTRUCTIONS

                               Direct and Circumstantial Evidence

       There are two types of evidence that you may use in reaching your verdict. One type of

evidence is direct evidence. One kind of direct evidence is a witness’s testimony about

something that he or she knows by virtue of his or her own senses—something that the witness

has seen, smelled, touched, or heard. Direct evidence may also be in the form of an exhibit.

       The other type of evidence is circumstantial evidence. Circumstantial evidence is

evidence that tends to prove one fact by proof of other facts.

       By way of example, if you wake up in the morning and see that the sidewalk is wet, you

may find from that fact that it rained during the night. However, other evidence, such as a

turned-on garden hose, may explain the water on the sidewalk. Therefore, before you decide that

a fact has been proven by circumstantial evidence, you must consider all the evidence in the light

of reason, experience, and common sense.

       That is all there is to circumstantial evidence. You infer based on reason, experience, and

common sense from an established fact the existence or the nonexistence of some other fact.

       Circumstantial evidence is of no less value than direct evidence. It is a general rule that

the law makes no distinction between direct and circumstantial evidence, but simply requires

that, before convicting a defendant, you, the jury, must be satisfied of a defendant’s guilt beyond

a reasonable doubt from all the evidence in the case.




                                                14
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 15 of 54




                                             Inferences

       During the trial, and as I give you these instructions, you have heard and will hear the

term “inference.” For instance, in their closing arguments, the attorneys have asked you to infer,

based on your reason, experience, and common sense, from one or more established facts, the

existence of some other fact. I have instructed you on circumstantial evidence and that it

involves inferring a fact based on other facts, your reason, and common sense.

       What is an “inference”? What does it mean to “infer” something? An inference is not a

suspicion or a guess. It is a reasoned, logical decision to conclude that a disputed fact exists

based on another fact that you are satisfied exists.

       There are times when different inferences may be drawn from facts, whether proven by

direct or circumstantial evidence. The Government asks you to draw one set of inferences, while

the defense asks you to draw another. It is for you, and you alone, to decide what inferences you

will draw.

       The process of drawing inferences from facts in evidence is not a matter of guesswork or

speculation. An inference is a deduction or conclusion that you, the jury, are permitted but not

required to draw from the facts that have been established by either direct or circumstantial

evidence. In drawing inferences, you should exercise your common sense.

       Therefore, while you are considering the evidence presented to you, you may draw, from

the facts that you find to be proven, such reasonable inferences as would be justified in light of

your experience.

       Some inferences, however, are impermissible. You may not infer that a defendant is

guilty of participating in criminal conduct if you find merely that he was present at the time the

crime was being committed and had knowledge that it was being committed. Nor may you use



                                                 15
       Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 16 of 54




evidence that I have instructed you was admitted for a limited purpose for any inference beyond

that limited purpose.

       In addition, you may not infer that a defendant is guilty of participating in criminal

conduct merely from the fact that he associated with other people who were guilty of

wrongdoing or merely because he has or had knowledge of the wrongdoing of others.

       Here again, let me remind you that, whether based upon direct or circumstantial evidence,

or upon the logical, reasonable inferences drawn from such evidence, you must be satisfied of

the guilt of the defendant beyond a reasonable doubt before you may convict the defendant of the

crime charged.




                                                16
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 17 of 54




                                      Credibility of Witnesses

       You have had the opportunity to observe the witnesses. It is your job to decide how

believable each witness was in his or her testimony. You are the sole judges of the credibility of

the witnesses. How do you evaluate the credibility or believability of the witnesses? The answer

is that you use your common sense, judgment, and experience. First consider how well the

witness was able to observe or hear what he or she testified about. The witness may be honest

but mistaken. How did the witness’s testimony impress you? Did the witness appear to be

testifying honestly and candidly? Were the witness’s answers direct or were they

nonresponsive? Consider the way the witness acted, his or her way of testifying, and the strength

and accuracy of the witness’s recollection. In addition, consider whether any factors might have

affected a witness’s ability to perceive events.

       Consider the substance of the testimony. How does the witness’s testimony compare with

other proof in the case? Is it corroborated or is it contradicted by other evidence? If there is a

conflict, does any version appear reliable? If so, which version seems most reliable? In

addition, you may consider whether a witness had any possible bias or relationship with a party

or any possible interest in the outcome of the case. Such a bias or relationship does not

necessarily make the witness unworthy of belief. These are simply factors that you may

consider.

       If a witness made statements in the past that are inconsistent with his or her testimony

during the trial concerning facts that are at issue here,3 you may consider that fact in deciding


3
  The defense contends that there is no reason to limit this instruction to inconsistent
statements concerning the charged crime; inconsistent statements regarding other matters
can be an appropriate ground for impeachment as well. See Sand, Modern Federal Jury
Instructions ¶ 7.01 Instr. 7-19 (“If you find that the witness made an earlier statement that
conflicts with his trial testimony, you may consider that fact in deciding how much of his
trial testimony, if any, to believe.”).

                                                   17
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 18 of 54




how much of the testimony, if any, to believe. In making this determination, you may consider

whether the witness purposely made a false statement or whether it was an innocent mistake.

You may also consider whether the inconsistency concerns an important fact or merely a small

detail as well as whether the witness had an explanation for the inconsistency and if so whether

that explanation appealed to your common sense.

       If you find that a witness has testified falsely as to any material fact or if you find that a

witness has been previously untruthful when testifying under oath or otherwise, you may reject

that witness’s testimony in its entirety or you may accept only those parts that you believe to be

truthful or that are corroborated by other independent evidence in the case.




                                                 18
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 19 of 54




                               Witness Credibility – Prior Perjury
                                        [if applicable]

       There has been evidence that a witness who testified at this trial lied under oath at other

proceedings. I must warn you that the testimony of such witnesses should be viewed cautiously

and weighed with great care. It is, however, for you to determine how much of the witness’s

testimony, if any, you wish to believe.4




4
 Adapted from Sand, Modern Federal Jury Instructions, Instr. 7-18. See also Jury Charge at 13,
United States v. Daugerdas, No. S3 09 Cr. 581 (WHP) (S.D.N.Y. May 12, 2011) (giving similar
charge).

                                                19
       Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 20 of 54




                         Impeachment by Prior Inconsistent Statement5
                                       [if applicable]

       The testimony of a witness may be discredited by showing that the witness testified

falsely concerning a material matter, or by evidence that at some other time the witness

said or did something, or failed to say or do something, which is inconsistent with the

testimony the witness gave at this trial. 6

       Here, you have heard evidence that witnesses made statements on earlier occasions

that counsel argue are inconsistent with the witnesses’ trial testimony. Evidence of a prior

inconsistent statement is not to be considered by you as affirmative evidence bearing on the

defendant’s guilt. Evidence of the prior inconsistent statement was placed before you for

the more limited purpose of helping you decide whether to believe the trial testimony of the

witness who contradicted himself. If you find that the witness made an earlier statement

that conflicts with his or her trial testimony, you may consider that fact in deciding how

much of his or her trial testimony, if any, to believe. If you believe that a witness has been

discredited in this manner, it is exclusively your right to give the testimony of that witness

whatever weight you think it deserves.

       In making this determination, you may consider whether the witness purposely

made a false statement or whether it was an innocent mistake; whether the inconsistency

concerns an important fact, or whether it had to do with a small detail; whether the witness




5
 The Government contends that the “Witness Credibility” instruction, supra, is sufficient,
absent a specific development at trial that require this additional instruction. Should the
Court determine otherwise, the Government respectfully reserves the right to submit a
supplemental proposed instruction.
6
 Transcript of Jury Charge at 1708-09, United States v. Hirst, No. 15 Cr. 643 (PKC)
(S.D.N.Y. Sept. 26, 2016).

                                              20
          Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 21 of 54




had an explanation for the inconsistency, and whether that explanation appealed to your

common sense.

         It is exclusively your duty, based upon all the evidence and your own good

judgment, to determine whether the prior statement was inconsistent, and if so how much,

if any, weight to be given to the inconsistent statement in determining whether to believe all

or part of the witness testimony.7




7
    Adapted from Sand, Modern Federal Jury Instructions, Instr. 7-19.


                                                21
       Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 22 of 54




                                Defendant’s Right Not to Testify
                                   [if requested by defense]

       The defendant did not testify in this case. Under our Constitution, a defendant has no

obligation to testify or to present any evidence, because it is the Government’s burden to prove

the defendant guilty beyond a reasonable doubt. That burden remains with the Government

throughout the entire trial and never shifts to a defendant. A defendant is never required to prove

that he is innocent. You may not attach any significance to the fact that the defendant did not

testify. No adverse inference against him may be drawn by you because he did not take the

witness stand. You may not consider this against the defendant in any way in your deliberations.




                                                22
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 23 of 54




                                      Defendant’s Testimony
                                          [if applicable]

       A defendant in a criminal case never has any duty to testify or come forward with any

evidence. This is because, as I have told you, the burden of proof beyond a reasonable doubt

remains on the Government at all times, and the defendant is presumed innocent. In this case,

however, the defendant did testify and he was subject to cross-examination like any other

witness. You should, therefore, examine and evaluate the defendant’s testimony just as you

would the testimony of any other witness with an interest in the outcome of the case.

       You should not disregard the defendant’s testimony simply because he is charged in this

case. The fact that the defendant elected to testify does not shift the burden of proof to the

defendant. The burden remains at all times on the government to prove the elements of the

offense beyond a reasonable doubt. As I stated before, the law never imposes upon a defendant

in a criminal case the burden or duty of calling any witness or of producing any evidence.8




8
 The proposed language is adapted from United States v. Contorinis, 09 Cr. 1083 (RJS) (Oct. 4,
2010), Tr. Jury Charge at 1893.

                                                 23
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 24 of 54




             Law Enforcement Witnesses [and Government Officials, if applicable]

       You have heard the testimony of law enforcement agents and Government employees.

The fact that a witness may be or may have been employed by the United States Government,

including as a law enforcement official, does not mean that his or her testimony deserves more or

less consideration or greater or lesser weight than that of an ordinary witness.

       It is your decision, after reviewing all the evidence, whether to accept the testimony of

the law enforcement or Government employee witness, as it is with every other type of witness,

and to give that testimony the weight that you find it deserves.




                                                 24
       Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 25 of 54




                                       Video Testimony
                                        [if applicable]

       One or more of the witnesses have testified by two-way live video link rather than in

person in this courtroom. The fact that a witness may be testifying by live video does not

mean that his or her testimony deserves more or less consideration or greater or lesser

weight than that of a witness testifying in person.

       It is your decision, after reviewing all the evidence, whether to accept the testimony

of the witness testifying by video, as it is with every other type of witness, and to give that

testimony the weight that you find it deserves.9




9
 The defense objects to testimony by video. Under the Confrontation Clause and Fed. R.
Crim. P. 26, Mr. Calk has the right to confront the witnesses against him in person, in open
court.

                                               25
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 26 of 54




                       Witnesses Testifying Pursuant to Grant of Immunity
                                          [if applicable]

               You have heard the testimony of a witness who has testified under a grant of

immunity from this Court. What this means is that the testimony of the witness may not be used

against him or her in any criminal case, except a prosecution for perjury, giving a false

statement, or otherwise failing to comply with the immunity order of this court. You are

instructed that the Government is entitled to call, as a witness, a person who has been granted

immunity by order of this Court10 and that you may convict a defendant on the basis of such

a witness’ testimony alone, if you find that the testimony proves the defendant guilty

beyond a reasonable doubt.11

               However, the testimony of a witness who has been granted immunity should

be examined by you with greater care than the testimony of an ordinary witness. You

should scrutinize it closely to determine whether or not it is colored in such a way as to

place guilt upon the defendant in order to further the witness’ own interests; for, such a

witness, confronted with the realization that he can win his own freedom by helping to

convict another, has a motive to falsify his testimony. Such testimony should be scrutinized

by you with great care and you should act upon it with caution. If you believe it to be true,

and determine to accept the testimony, you may give it such weight, if any, as you believe it

deserves.12


10
  Adapted from Jury Charge of the Hon. Vincent L. Briccetti in United States v. Felder, 14 Cr.
604 (VB).
11
  The Government’s proposed language is drawn from Sand, Modern Federal Jury
Instructions: Criminal ¶ 7.01, Instruction 7-8.
12
  The defense’s proposed additional language is taken verbatim from Sand, Modern
Federal Jury Instructions, ¶ 7.01 Instr. 7-8; see also United States v. Santana, 503 F.2d 710
(2d Cir. 1974); United States v. Bermudez, 526 F.2d 89 (2d Cir. 1975). The Government

                                                26
       Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 27 of 54




                                       Persons Not on Trial

       You may not draw any inference, favorable or unfavorable, towards the Government or

the defendant, from the fact that certain persons were not tried as defendants in this case. You

also may not speculate as to the reasons why other persons are not on trial. Those matters are

wholly outside your concern and have no bearing on your function as jurors.13




objects to the inclusion of this additional language on the grounds that it applies to
transaction immunity, not use immunity, because a witness testifying pursuant to a
compulsion order and use immunity in no sense “can win his own freedom,” or otherwise
obtain benefits, as the proposed defense instruction would erroneously imply. Glover and
Bermudez concern the appropriate instruction for “accomplice testimony.” The
Government does not understand the defendant to view any of the witnesses as his
accomplices.
13
  Adapted from Jury Charge of Hon. J. Paul Oetken in United States v. Block, 16 Cr. 595
(S.D.N.Y. 2017); Jury Charge of Hon. Gregory Woods in United States v. Chow, 17 Cr. 667
(S.D.N.Y. 2018).

                                                27
       Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 28 of 54




                           Uncalled Witnesses Equally Available14
                                      [if applicable]

       There are people whose names you heard during the course of the trial that did not

appear in court to testify. I instruct you that each party had an equal opportunity or lack

of opportunity to call any of these witnesses. Therefore, you should not draw any

inferences or reach any conclusions as to what they would have said if they had been

witnesses in this case. Their absence should not affect your judgment in any way about

what any witness would have testified about if he or she had been called as a witness.

       You should remember my instruction, however, that the law does not impose on the

defendant in a criminal case the burden or duty of calling any witnesses or producing any

evidence whatsoever, and that the burden always rests with the Government to prove a

defendant’s guilt beyond a reasonable doubt.




14
   The defense objects to the government’s proposed charge. As set forth in Sand, the
preferred course is to leave this topic to the arguments of counsel. See Sand, Modern
Federal Jury Instructions, Instr. 6-7, Cmt. (“A number of courts have recommended the
first option, that no instruction be given, preferring to leave this topic to the argument of
counsel. Indeed, all of the pattern instructions that address the issue follow this course.”).
The Government notes that this instruction is commonly given and is adapted from Jury
Charge of Hon. J. Paul Oetken in United States v. Block, 16 Cr. 595 (S.D.N.Y. 2017); Jury
Charge of Hon. Gregory Woods in United States v. Chow, 17 Cr. 667 (S.D.N.Y. 2018).


                                              28
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 29 of 54




                                     Preparation of Witnesses

       You have heard evidence during the trial that witnesses have discussed the facts of the

case and their testimony with the Government lawyers, [if applicable] the defense lawyers, or

their own lawyers before the witnesses appeared in court.

       Although you may consider that fact when you are evaluating a witness’s credibility, I

instruct you that there is nothing either unusual or inherently improper about a witness meeting

with the Government lawyers, [if applicable] the defense lawyers, or his or her own lawyers

before testifying so that the witness can be aware of the subjects he or she will be questioned

about, focus on those subjects, and have the opportunity to review relevant exhibits before being

questioned about them. Such consultation helps conserve your time and the Court’s time. In

fact, it would be unusual for a lawyer to call a witness without such consultations.

       Again, the weight you give to the fact or the nature of the witness’s preparation for his or

her testimony and what inferences you draw from such preparation are matters completely within

your discretion.




                                                29
       Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 30 of 54




                                    Investigative Techniques
                                         [if applicable]

       You have heard reference through the questioning to the fact that certain investigative

techniques were used or not used by the Government. There is no legal requirement, however,

that the Government prove its case through any particular means. While you are to carefully

consider the evidence introduced by the Government, you are not to speculate as to why the

Government used the techniques it did, or why it did not use other techniques. The Government

is not on trial. Law enforcement techniques are not your concern. Your concern is to determine

whether, on the evidence or lack of evidence, the defendant’s guilt has been proven beyond a

reasonable doubt.




                                               30
       Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 31 of 54




                               Use of Electronic Communications

       Some of the evidence in this case has consisted of electronic communications seized from

computers or electronic accounts. Such evidence was properly admitted in this case, and may be

properly considered by you. Whether you approve or disapprove of the seizure of these

communications may not enter your deliberations.

       You must, therefore, regardless of your personal opinions, give this evidence full

consideration along with all the other evidence in the case in determining whether the

government has met its burden of proof. However, as with the other evidence, it is for you to

determine what weight, if any, to give such evidence.




                                               31
         Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 32 of 54




                                          Expert Witnesses
                                           [if applicable]

         In this case, I permitted certain witnesses to express opinions about certain matters that

are at issue. A witness may be permitted to testify to an opinion on those matters about which he

or she has special knowledge, skill, experience and training. Such testimony, which we refer to

as “expert testimony,” was presented to you on the theory that someone who is experienced and

knowledgeable in the field can assist you in understanding the evidence or in reaching an

independent decision on the facts.

         In weighing expert testimony, you may consider that witness’s qualifications, his or her

opinions, the reasons for testifying, as well as all of the other considerations that ordinarily apply

when you are deciding whether or not to believe a witness’s testimony. You may give the

opinion testimony whatever weight, if any, you find it deserves in light of all of the evidence in

this case. You should not, however, credit the opinion testimony just because I allowed the

witness to testify as an expert. Nor should you substitute the expert’s opinion for your own

reason, judgment, and common sense. The determination of the facts in this case rest solely with

you.15




15
 Adapted from Sand, Modern Federal Jury Instructions, Instr. 7-21 and the jury charge of Hon.
Valerie E. Caproni in United States v. Riley, 13 Cr. 339 (S.D.N.Y. 2014).

                                                  32
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 33 of 54




                                           Stipulations

       You have heard some evidence in the form of what are called “stipulations.” A

stipulation of fact is an agreement among the parties that a certain fact is true. You should

regard such agreed facts as true.

       A stipulation of testimony is an agreement among the parties that, if called, a witness

would have given certain testimony. You must accept as true the fact that the witness would

have given the testimony. However, it is for you to determine the effect or weight to give that

testimony.




                                                33
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 34 of 54




                                        Summary Exhibits
                                          [if applicable]

       Some of the exhibits were charts, tables, or other forms of summary exhibits. These

exhibits are not direct evidence. They are graphic representations or other ways of summarizing

more voluminous information that was either described in the testimony of a witness or reflected

in documents admitted into evidence. It is often easier and more convenient to use charts, tables,

and summaries as opposed to placing all of the underlying documents in front of you. But it is

up to you to decide whether the summary exhibits fairly and correctly reflect the underlying

testimony and documents they purport to summarize. To the extent that the summary exhibits

conform to your understanding of the underlying evidence, you may accept them. To the extent

they do not, you should set them aside and rely on the underlying evidence instead. But one way

or the other, realize that the summary exhibits are not in and of themselves direct evidence.

They are merely intended to serve as aids in a party’s presentation of the evidence. They are

nothing more.




                                                34
       Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 35 of 54




                                    Excerpts and Redactions
                                        [if applicable]

       Some of the exhibits admitted into evidence consist of excerpts of longer documents that

were not admitted into evidence in their entirety. These excerpts are simply the portions of the

underlying documents considered to be most relevant to the case by the party introducing them.

There is nothing unusual or improper about the use of such excerpts, and you are not to speculate

from the use of such excerpts that any relevant portion of a document has been omitted.

       Similarly, some of the exhibits admitted into evidence include redactions of certain

information. Again, there is nothing unusual or improper about such redactions, and you are not

to speculate from the use of such redactions that any relevant portion of a document has been

removed.




                                                35
          Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 36 of 54




                                               CHARGE

                                      Summary of the Indictment

          The defendant, STEPHEN CALK, has been formally charged in a document called an

Indictment. The Indictment charges the defendant in one count. You will have a copy of the

Indictment with you in the jury room and can read the count in its entirety.16 I am going to

provide only a brief summary now:

          Count One charges the defendant with corruptly soliciting, demanding for the benefit of

any person, accepting, or agreeing to accept payments as an officer of a financial institution with

intent to be influenced or rewarded in connection with the business and transactions of that

financial institution, in violation of Title 18, United States Code, Section 215(a)(2).


          In order to find the defendant guilty of this crime, the Government must prove the

following beyond a reasonable doubt:


          First, that at the time of the events alleged in the Indictment, the defendant was an officer,

director, employee, or agent of a financial institution;

          Second, that the defendant accepted, solicited, or demanded, or accepted or agreed to

accept, solicit, or demand, something of value;

          Third, that the defendant did so corruptly and with the intent to be influenced or rewarded

with any business or transaction of the financial institution; and

          Fourth, that the value of the thing accepted by the defendant had a value greater

than $1,000.17


16
     As noted supra at 10 n. 1, the defense objects to providing the indictment to the jury.
17
  The defense contends that this fourth element was not charged in the indictment.
Accordingly, the government has charged a misdemeanor violation under 18 U.S.C. §

                                                   36
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 37 of 54




                            Count One: Financial Institution Bribery

                 (Element #1 – Defendant Was a Financial Institution Officer)

        The first element the Government must prove beyond a reasonable doubt is that at the

time of the events alleged in the Indictment, the defendant was an officer, director, employee, or

agent of a financial institution.

        To satisfy this element, the Government must prove that the financial institution is one

whose deposits are insured by the Federal Deposit Insurance Corporation, or one that controls an

institution whose deposits are insured by the Federal Deposit Insurance Corporation, and that the

defendant was an officer, director, employee, or agent of the financial institution.

        In this case, the Government alleges that The Federal Savings Bank was a bank whose

deposits were insured by the Federal Deposit Insurance Corporation, and that the defendant was

the Chairman and CEO of The Federal Savings Bank at the time of the alleged events. The

Government also alleges that National Bancorp Holdings, Inc. was a holding company that

controlled the Federal Savings Bank, and that the defendant was the chairman and CEO of

National Bancorp Holdings, Inc. at the time of the alleged events.18




215(a)(2) (that is, a bank bribery where the value of the thing received does not exceed
$1,000), rather than a felony. See United States v. O’Brien, 560 U.S. 218, 224 (2010)
(“Elements of a crime must be charged in an indictment.”); United States v. Destin Lee, 833
F.3d 56 (2d Cir. 2016) (finding that the Grand Jury Clause of the Fifth Amendment
required that the government allege in the indictment, in a prosecution under 18 U.S.C. §
641, that the value of the property stolen exceeded $1,000, in order to charge a felony under
that statute.). The Government contends that this element was charged in the indictment.
See Ind. ¶ 30 (citing $16 million in loans in statutory allegations paragraph). The defense
appeared to share this view until recently. See Dkt. 123 at 32-37 (objecting to expert
testimony on valuation on the merits).
18
 Adapted from Sand, Modern Federal Jury Instructions, Instr. 16-35 and the jury charge of the
Hon. Alison J. Nathan in United States v. Lebedev, 15 Cr. 769 (S.D.N.Y. 2017).

                                                 37
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 38 of 54




                            Count One: Financial Institution Bribery

               (Element #2 – Solicitation or Acceptance of Something of Value)

       The second element the Government must prove beyond a reasonable doubt is that the

defendant accepted, or agreed to accept, or solicited or demanded, something of value. The

thing of value is not limited to tangible items, nor must it be determined by reference to its

value to the financial institution. Rather, the value of the thing of value may be measured

by its value to the defendant, the value of what it is exchanged for, or its market value.19

       The law makes no distinction between accepting, agreeing to accept, soliciting, or

demanding a bribe. The mere soliciting or demanding of a bribe is just as much a violation of

the statute as actually receiving one.20




19
  The Government’s proposed instruction regarding the value of the thing of value is
adapted from Hon. William H. Pauley III in United States v. Chambers, 17 Cr. 396
(S.D.N.Y. 2018), see Chambers, Dkt. 87 at 992 (“The . . . thing of value is not limited to
tangible items, nor must it be determined by reference to its value to the organization,
government, or government agency. . . . Rather, it is the value of the business, transaction,
or series of transactions that the bribe or bribes were intended to influence that is
important for the purpose of this element”), and supported by United States v. Mongelli,
794 F. Supp. 529, 531 (S.D.N.Y. 1992) (holding that the value of a bribe may be established
in several ways, including “[t]he market value of the advantage to be purchased,” “[t]he
dollar amount of gross . . . profit obtainable” from the thing of value sought, and “the
actual value of the [thing of value sought] to the defendant[]) and United States v.
Marmolejo, 89 F.3d 1185, 1193-94 (5th Cir. 1996) (applying “traditional valuation
methods,” including “how much a person in the market would be willing to pay”). The
defense objects to this language, on the grounds that it is not found in Sand and is not
supported by the cases cited by the Government.
20
  Adapted from Sand, Modern Federal Jury Instructions, Instr. 16-38; and the jury charges of
the Hon. Alison J. Nathan in United States v. Lebedev, 15 Cr. 769 (S.D.N.Y. 2017), and the Hon.
William H. Pauley III in United States v. Chambers, 17 Cr. 396 (S.D.N.Y. 2018). See United
States v. Mongelli, 794 F. Supp. 529, 531 (S.D.N.Y. 1992); United States v. Marmolejo, 89 F.3d
1185, 1193-94 (5th Cir. 1996).

                                               38
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 39 of 54




                           Count One: Financial Institution Bribery

                        (Element #3 – Corrupt Intent to Be Influenced)

       The third element that the Government must prove beyond a reasonable doubt is that

when the defendant accepted, or agreed to accept, or solicited or demanded something of value,

that he did so corruptly and with the intent to be influenced or rewarded in connection with any

business or transaction of The Federal Savings Bank.

       To act corruptly means simply to act voluntarily and intentionally with an improper

motive or purpose to be influenced or rewarded. This involves conscious wrongdoing, or as it

sometimes been expressed, a bad or evil state of mind. The motive to act corruptly is

ordinarily a hope or expectation of either financial gain or some other benefit to oneself or

to another.21

       To satisfy this element, the Government must prove that the defendant intended to

participate in what the law calls a quid pro quo. Quid pro quo is Latin, and it means “this for

that” or “these for those.” The Government must prove that a bribe was sought or received by

the defendant, directly or indirectly, in exchange for the promise or performance of action in

connection with the business or transactions of the financial institution. The Government does




21
   The Government’s proposed instruction is adapted from the jury charges of the Hon.
Alison J. Nathan in United States v. Lebedev, 15 Cr. 769 (S.D.N.Y. 2017), Dkt. 505 at 4178;
and of the Hon. William H Pauley III in United States v. Chambers, 17 Cr. 396 (S.D.N.Y.
2018), Dkt. 87 at 101-02. The defense objects to this sentence, on the grounds that it is not
in the Sand instruction. See Sand, Modern Federal Jury Instructions, Instr. 16-37. The
defense contends that it is not appropriate to instruct the jury what allegedly corrupt
motive “ordinarily” is. Moreover, the proposed sentence suggests that having a motive for
financial or other gain is necessarily corrupt, which contradicts the prior sentence,
requiring that the government prove conscious wrongdoing.


                                                39
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 40 of 54




not have to prove that there was an express or explicit agreement or promise that any

particular action would be taken in exchange for the bribe.22

        In considering this element, remember that it is the defendant’s intent to be influenced or

rewarded which is important, not the intent of Mr. Manafort or the subsequent actions of the

defendant or the financial institution. Thus, the Government must prove that the defendant’s

solicitation or acceptance of the thing of value was made, at least in part, with the intent to

be influenced in connection with the business or transactions of the financial institution,

and that the defendant intended that Mr. Manafort would be aware of this intent, but not

that Mr. Manafort actually was aware of or shared this intent.23

        Similarly, the Government does not need to prove that the defendant actually received the

bribe he solicited, or that the bribe actually influenced a decision of the financial institution. It is

not even necessary that the defendant had the authority to perform the act sought. If the



22
   The defense objects to this sentence, on the grounds that it is not supported by Sand or
any of the bank bribery cases cited by the Government, and, in any event, has no
applicability to this case. The Government has alleged that Mr. Calk promised a particular
action, namely the extension of specific loans to Mr. Manafort. The proposed sentence,
suggesting some open-ended, general promise, will only confuse the jury. The Government
notes that this language is drawn from the charge of the Hon. Valerie E. Caproni in United
States v. Silver, 15 Cr. 93 (VEC) (S.D.N.Y. 2018) (ECF No. 399 at 18), and is applicable in
cases where the promises or agreements were tacit. Bank bribery cases share the same
“corruptly” element as other forms of federal bribery cases and thus the same rules apply.
See, e.g., United States v. Ng Lap Seng, 934 F.3d 110, 142 (2d Cir. 2019) (citing United States
v. McElroy, 910 F.2d 1016 (2d Cir. 1990) definition of “corruptly” under Section 215 to
interpret term in two other statutes, holding it applies “[w]hen a statute uses the word
‘corruptly’”)
23
  The defense objects to this sentence, on the grounds that it is not supported by Sand or
any of the bank bribery cases cited by the government. The Government contends that this
language is drawn from the charge of the Hon. William H. Pauley III in United States v.
Chambers, 17 Cr. 396 (WHP) (ECF No. 87 at 919), and supported by, e.g., United States v.
Silver, 948 F.3d 538, 549-51 (2d Cir. 2020); United States v. Gallo, 863 F.2d 185, 189 (2d Cir.
1988); and United States v. Ring, 706 F.3d 460, 467-68 (D.C. Cir. 2013).


                                                  40
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 41 of 54




defendant did perform his part of the quid pro quo, it does not matter whether the actions

he took were desirable or beneficial to the financial institution, or whether the defendant

believed them to be desirable or beneficial to the financial institution, or whether the

defendant would have taken the same action even if no bribe had been paid. The financial

institution bribery laws are concerned with the manner in which financial institution

officials take action, not with whether the official’s actions are good or bad or beneficial or

detrimental to the financial institution or the public good.24

       Also, if you find that the defendant accepted, or agreed to accept, or solicited or

demanded something of value with the intent to be rewarded for a decision already made, it does

not matter that the bribe was not accepted or solicited until after the financial institution business

or transaction occurred.25




24
  The defense objects to these sentences, on the grounds that they is not supported by Sand
or any of the bank bribery cases cited by the Government. The Government’s proposed
instruction ignores the fact that evidence that Mr. Calk believed the loans would be
beneficial for the bank, and that he would have approved them regardless of any assistance
from Manafort, bears directly on the question of whether he was corruptly influenced to
approve the loans by Manafort’s alleged assistance. See Mem. of Law in Support of Gov.’s
Motions In Limine, ECF No. 125, at 34 (conceding that “the soundness of the loans, or a
genuine belief in the soundness of the loans . . . may be relevant to an evaluation of corrupt
intent”). The proposed instruction will confuse the jury and improperly suggest that it
may not consider these matters in rendering a verdict. The Government notes that this
language is drawn from the charge of the Hon. Hon. Valerie E. Caproni in United States v.
Silver, 15 Cr. 93 (VEC) (S.D.N.Y. 2018) (ECF No. 399 at 19), and is supported by, e.g., City
of Columbia v. Omni Outdoor Advertising, Inc., 499 U.S. 365, 378 (1991); United States v.
Alfisi, 308 F.3d 144, 151 (2d Cir. 2002); United States v. Skelos, 707 F. App’x 733, 739 (2d
Cir. 2017) (summary order); United States v. Rybicki, 354 F.3d 124, 141 (2d Cir. 2003); and
United States v. Denny, 939 F.2d 1449, 1452 (10th Cir. 1991).
25
  Adapted from Sand, Modern Federal Jury Instructions, Instr. 16-37; and the jury charge of the
Hon. Alison J. Nathan in United States v. Lebedev, 15 Cr. 769 (S.D.N.Y. 2017), of the Hon.
Valerie E. Caproni in United States v. Silver, 15 Cr. 93 (S.D.N.Y. 2018) (ECF No. 399), and of
the Hon. William H Pauley III in United States v. Chambers, 17 Cr. 396 (S.D.N.Y. 2018).

                                                  41
         Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 42 of 54




                          Count One: Financial Institution Bribery26

                          (Element #4 –Value Greater Than $1,000)

         The fourth and final element the Government must prove beyond a reasonable

doubt is that the thing of value the defendant accepted, or agreed to accept or solicited or

demanded, had a value greater than $1,000.

         The Government need not prove the exact value of the thing of value, as long as

there is proof beyond a reasonable doubt that the value exceeded $1,000.27 As I have

described in connection with the second element, the value of the thing of value may be

measured by its value to the defendant, the value of what it is exchanged for, or its market

value.




26
  As noted supra at 36 n.17, the defense contends that government has not alleged this
element in its indictment and thus has charged a misdemeanor offense under 18 U.S.C. §
215(a)(2). Accordingly, this instruction is not appropriate. Should the Court determine
otherwise, we respectfully reserve the right to submit a supplemental proposed instruction.
As noted supra at 36 n. 17, the Government contends that it has alleged this element.
27
  Adapted from Sand, Modern Federal Jury Instructions, Instr. 16-38; and the jury charge
of the Hon. Alison J. Nathan in United States v. Lebedev, 15 Cr. 769 (S.D.N.Y. 2017).

                                              42
       Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 43 of 54




                                 OTHER INSTRUCTIONS

                               Good Faith a Complete Defense

       Because the government must prove beyond a reasonable doubt that the defendant

acted corruptly, it follows that good faith on the part of the defendant is a complete defense

to a charge in this case. That is, the law is not violated if the defendant held an honest

belief that his actions were lawful, even if he was mistaken in that belief. The defendant,

however, does not have the burden of establishing his good faith. The burden is on the

government to prove lack of good faith beyond a reasonable doubt.28




28
   See United States v. Lebedev, 15 Cr. 769 ECF No. 505, at 4215 (S.D.N.Y. Mar. 10, 2017)
(instructing jury that “good faith is a complete defense to all of the charges in the case,”
which included bank bribery); see also Nat’l Assn. of Mfrs. v. Taylor, 582 F.3d 1, 28 (D.C.
Cir. 2009) (stating that, because a statute required the government to prove the defendant
acted “knowingly and corruptly,” “good faith mistakes will [not] result in criminal
liability”); United States v. Project on Gov’t Oversight, 616 F.3d 544 (D.C. Cir. 2010)
(“]G]ood faith may constitute an excuse or defense” for “crimes that require that the
defendant act ‘fraudulently’ or ‘corruptly.’”). The Government objects to this instruction,
which confuses the “corruptly” element of the bank bribery statute with a “willfully”
element, and exceeds even what was given in Lebedev. The Second Circuit has held that the
correct instruction on the meaning of “corruptly” conveys the essence of the good faith
defense and has affirmed a district court’s refusal to give one in a bank bribery case. See
United States v. McElroy, 910 F.2d 1016, 1025-26 (2d Cir. 1990).

                                              43
       Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 44 of 54




                                  Dual Intent No Defense29
                                       [if applicable]

       During this trial the defendant has contended that his actions were motivated by

considerations that were not unlawful. In particular, the defendant has asserted that the

loans issued to Paul Manafort were extended because the defendant believed them to be in

the best interests of The Federal Savings Bank. However, even if true, it is not a defense

that the defendant may have been motivated by both proper and improper motives. A

defendant may be found to have the requisite intent even if he possesses a dual intent – that

is, an unlawful intent and also partly a proper or neutral intent, such as generating revenue

for the bank.30




29
   The defense objects to this charge. The sources cited by the government for such a
charge are not bank bribery cases. In the context of this case, such an instruction will only
confuse the jury as to relevant standard of intent, which is set forth in the substantive bank
bribery charge. The Government contends that this language is adapted from the jury
charge of the Hon. Kimba M. Wood in United States v. Skelos, S1 15 Cr. 317 (S.D.N.Y.
2018), and of the Hon. William H. Pauley III, in United States v. Chambers, 17 Cr. 396
(WHP) (S.D.N.Y. 2018) (ECF No. 87 at 920). As noted in footnote 28, above, the
“corruptly” element of the bank bribery statute is identical to that element in Section 666
(at issue in Skelos) and other bribery statutes.
30
  Adapted from the jury charge of the Hon. Kimba M. Wood in United States v. Skelos, S1
15 Cr. 317 (S.D.N.Y. 2018), and of the Hon. William H. Pauley III, in United States v.
Chambers 17 Cr. 396 (WHP) (S.D.N.Y. 2018). As noted in footnote 22, above, the
corruptly element of the bank bribery statute is identical to the same element in Section
666 (at issue in Skelos) and other bribery statutes.

                                              44
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 45 of 54




                                   Conscious Avoidance31
                                      [if applicable]

       In determining whether the defendant knew of facts that may be relevant to the

charged offense—such as, for example, facts bearing on the quality of the proposed loans to

Paul Manafort—you may consider whether the defendant deliberately closed his eyes to

what otherwise would have been obvious. That is what the phrase “conscious avoidance”

refers to.

       A person may not willfully and intentionally remain ignorant of a fact that is

material and important to his or her conduct in order to escape the consequences of

criminal law. We refer to this notion of intentionally blinding yourself to what is staring

you in the face as “conscious avoidance.”

       An argument by the Government of conscious avoidance is not a substitute for proof

of knowledge; it is simply another factor that you, the Jury, may consider in deciding



31
  The defense objects to the inclusion of this instruction. A conscious avoidance
instruction is not appropriate where, as here, the charged offense does not include a
“knowledge” element. See United States v. Nektalov, 461 F.3d 309, 314 (2d Cir. 2006) (“The
modern doctrine [of conscious avoidance] . . . is that ‘when knowledge of the existence of a
particular fact is an element of an offense, such knowledge is established if a person is
aware of a high probability of its existence, unless he actually believes that it does not
exist.’” (citation omitted)); Sand, Modern Federal Jury Instructions ¶ 3A.01, Instr. 3A-2
cmt. (“Instruction 3A-2 provides the jury with a means by which the government may
prove that a defendant acted ‘knowingly’ by proving that he or she consciously avoided
learning the relevant facts.”). Moreover, the charge will not be supported by the evidence
at trial. See United States v. Quattrone, 441 F.3d 153, 181 (2d Cir. 2006) (conscious
avoidance charge may only be given where appropriate factual predicate for the charge
exists). Should the Court decide that a conscious avoidance charge is appropriate, the
defense respectfully reserves the right to submit a supplemental proposed charge. The
Government contends that conscious avoidance instructions are often given for charges
that do not have a “knowledge” element but where a defendant disputes knowledge of some
fact bearing on intent, such as United States v. Gatto, No. 19-783-cr (2d. Cir. Jan. 15, 2021)
(affirming conscious avoidance instruction as to wire fraud charge), or United States v.
Svoboda, 347 F.3d 471, 479-80 (2d Cir. 2003) (affirming conscious avoidance instruction as
to the “knowledge component of intent to participate in” securities fraud conspiracy).

                                             45
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 46 of 54




whether a defendant knew something. Thus, if you find beyond a reasonable doubt that

the defendant was aware that there was a high probability that a fact was so, but that the

defendant deliberately and consciously avoided confirming this fact, such as by purposely

closing his eyes to it or intentionally failing to investigate it, then you may treat this

deliberate avoidance of positive knowledge as the equivalent of knowledge.

       In sum, if you find that the defendant believed there was a high probability that a

fact was so and that the defendant deliberately and consciously avoided learning the truth

of that fact, you may find that the defendant knew of that fact. However, if you find that

the defendant actually believed the fact was not so, then you may not find that he knew of

that fact. You must judge from all the circumstances and all the proof whether the

Government did or did not satisfy its burden of proof beyond a reasonable doubt.32




32
  Adapted from the jury charge of the Hon. Edgardo Ramos in United States v. Dawkins,
17 Cr. 684 (S.D.N.Y. 2019).

                                                46
          Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 47 of 54




                                               Venue

          In addition to the foregoing elements I have described for you, the Government must also

prove that at least one act in furtherance of the offense occurred in the Southern District of New

York. This is called establishing venue. The Southern District of New York comprises the

following counties: Manhattan, the Bronx, Westchester, Dutchess, Putnam, Rockland, Orange,

and Sullivan. The Southern District of New York also includes the waters within the Eastern

District of New York, including the East River and the waters between Staten Island and Long

Island.

          The Government need not prove that any crime was completed in this District or that the

defendant was physically present here. It is sufficient to satisfy the venue requirement if any act

in furtherance of the crime charged occurred in this District. The act itself may not be a criminal

act. And the act need not have been taken by the defendant, so long as the act was part of the

crime that you find the defendant committed.

          The defendant need not have specifically intended to cause something to happen in this

District, or even known that he was causing something to happen here. As long as it was

reasonably foreseeable to the defendant that his conduct, or the conduct of anyone with whom he

committed the crime, would cause something to happen in this District in furtherance of the

crime, that is sufficient.

          On the issue of venue—and this alone—the Government need not prove venue beyond a

reasonable doubt, but only by a mere preponderance of the evidence. A “preponderance of the

evidence” means more likely than not. Thus, the Government has satisfied its burden of proof as

to venue if you conclude that it is more likely than not that some act or communication in

furtherance of each charged offense occurred in the Southern District of New York. If, on the

other hand, you find that the Government has failed to prove the venue requirement as to a

                                                 47
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 48 of 54




particular offense, then you must acquit the defendant of that offense, even if all other elements

of an offense are proven.




                                                48
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 49 of 54




                                  Variance in Dates and Times

        The Indictment alleges that certain conduct occurred on or about various dates or during

various time periods. It is not necessary, however, for the Government to prove that any conduct

alleged occurred exactly on such dates or throughout any such time periods. As long as the

conduct occurred around any dates or within any time periods the Indictment alleges it occurred,

that is sufficient.




                                               49
       Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 50 of 54




                                           Punishment

       The question of possible punishment of the defendant is of no concern to you, the

members of the jury, and should not, in any sense, enter into or influence your deliberations.

The duty of imposing sentence rests exclusively upon the Court.

       Your function is to weigh the evidence in the case and to determine whether or not the

Government has proved that the defendant is guilty beyond a reasonable doubt, solely upon the

basis of such evidence.




                                                50
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 51 of 54




                                         Juror Note-Taking

       For those of you who took notes during the course of the trial, you should not show your

notes to or discuss your notes with any other juror during your deliberations. Any notes you

have taken are to assist you and you alone. The fact that a particular juror has taken notes

entitles that juror’s views to no greater weight than those of any other juror.

       Finally, your notes are not to substitute for your recollection of the evidence in this case.

If you have any doubt as to any testimony, you may request that the official trial transcript that

has been made of these proceedings be read or otherwise provided to you.




                                                 51
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 52 of 54




                                  CONCLUDING REMARKS

       Your function now is to weigh the evidence in this case and to determine the guilt or non-

guilt of the defendant with respect to the count in the Indictment.

       You are about to begin your deliberations. If you want to see any of the physical

evidence not sent into the jury room with you, or would like any of the testimony given during

the trial read back to you, that can be arranged. Please appreciate that it is not always easy to

locate any testimony that you might want, so be as specific as you possibly can in requesting

exhibits or portions of testimony you may want. Any communication with the Court at all—

whether requesting evidence or testimony or otherwise—should be made to me in writing, signed

by your foreperson, and given to the Marshal. I will respond to any questions or requests you

have as promptly as possible, either in writing or by having you return to the courtroom so I can

speak with all of you in person, with the lawyers and the defendant present. In no event should

you tell me or anyone else—in a note or orally—how the jury stands numerically in its voting on

the issues of the defendants’ guilt until after a unanimous verdict is reached.

       Your first task as a jury will be to choose your foreperson, if you have not already done

so. The foreperson has no greater voice or authority than any other juror but is the person who

will communicate with the Court when questions arise.

       The most important part of this case, members of the jury, is the part that you as jurors

are now about to play as you deliberate on the issues of fact. It is for you, and you alone, to

decide whether the Government has proved beyond a reasonable doubt the essential elements of

the crime with which the defendant has been charged. If the Government has failed, your verdict

must be not guilty; if it has succeeded, your verdict must be guilty. I know you will try the

issues that have been presented to you according to the oath that you have taken as jurors. In that



                                                 52
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 53 of 54




oath you promised that you would well and truly try the issues joined in this case and a true

verdict render. Your function is to weigh the evidence in the case and determine whether or not

a defendant is guilty solely upon the basis of such evidence.

        As you deliberate, please listen to the opinions of your fellow jurors, and ask for an

opportunity to express your own views. Every juror should be heard. No one juror should hold

center stage in the jury room and no one juror should control or monopolize the deliberations. If,

after listening to your fellow jurors and if, after stating your own view, you become convinced

that your view is wrong, do not hesitate because of stubbornness or pride to change your view.

On the other hand, do not surrender your honest convictions and beliefs solely because of the

opinions of your fellow jurors or because you are outnumbered. Your final vote must reflect

your conscientious belief as to how the issues should be decided.

        Your verdict must be unanimous. If at any time you are not in agreement, you are

instructed that you are not to reveal the position of the jurors, that is, the split of the vote, to

anyone, including the Court, at any time during your deliberations. Finally, I say this not

because I think it is necessary, but because it is the custom in this courthouse to say this: You

should treat each other with courtesy and respect during your deliberations.

        Under your oath as jurors, you are not to be swayed by sympathy. You should be

guided solely by the evidence or the lack of evidence presented during the trial and the law

as I gave it to you, without regard to the consequences of your decision. You have been

chosen to try the issues of fact and reach a verdict on the basis of the evidence or the lack of

evidence. If you let sympathy interfere with your clear thinking, there is a risk that you




                                                   53
        Case 1:19-cr-00366-LGS Document 156 Filed 01/15/21 Page 54 of 54




will not arrive at a correct verdict which is based on the evidence of lack of evidence in the

case. All parties are entitled to a fair trial.33

       Members of the jury, I ask your patience for a few moments longer. It is necessary for

me to spend a few moments with counsel and the reporter at the side bar. I will ask you to

remain patiently in the jury box, without speaking to each other, and we will return in just a

moment to submit the case to you.




33
  The defense contends that reference to “sympathy” is included earlier in these proposed
instructions, supra at 12, and need not be reiterated here. The Government contends that
this standard language articulates principles not fully captured by the brief reference to
sympathy earlier in the instructions and is helpful to focus the jury on their duty.
Particularly given that it references the “evidence or lack of evidence” three times, this
instruction is appropriately balanced.

                                                    54
